FILED
                                                                                           SEP 26 2011
                              UNITED STATES DISTRICT COURT                          Clerk, U.S. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                         Courts for the District of Columbia

                                              )
Leothis West,                                 )
                                              )
       Plaintiff,                             )
                                              )
                v.                            )        Civil Action No.     11 l 'G~
                                              )
Rosie Rios,                                   )
                                              )
       Defendant.                             )
                                              )


                                    MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.'·

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Oralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and detennine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977). In pleading fraud or mistake, "a party must state with

particularity the circumstances constituting fraud or mistake." Fed. R. Civ. P. 9(b).
       Plaintiff, a District of Columbia resident, sues an individual with a District of Columbia

address for fraud. He seeks $100,000 in damages. Compl. at 2. As with plaintiff s previously

dismissed cases against Ms. Rios, no facts are stated in support of the claim. See West v. Rios,

No. 10-cv-2337 (UNA) (D.D.C. Dec. 30,2010), aff'd, No. 11-5003 (D.C. Cir. June 21, 2011)

(dismissing case without prejudice); West v. Rios, No. 10-cv-2098 (UNA) (D.D.C. Dec. 10,

2010) (same ).1 Plaintiff has yet to cure the pleading deficiency, and the sparse allegations

"constitute the sort of patently insubstantial claims" that deprive the Court of subject matter

jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009); see Caldwell v.

Kagan, 777 F. Supp.2d 177, 178 (D.D.C. 2011) ("A district court lacks subject matter

jurisdiction when the complaint 'is patently insubstantial, presenting no federal question suitable

for decision.' ") (quoting Tooley, 586 F.3d at 1009). Therefore, the Court will dismiss the instant

complaint with prejudice. A separate Order accompanies this Memorandum Opinion.




Date: September    1, ~011




        1 In each action, plaintiff lists the defendant's address as 1500 Pennsylvania Avenue,
Washington, D.C., which is the address of the Department of the Treasury. The Court surmises
that plaintiff is suing U.S. Treasurer Rosa Gumataotao Rios.

                                                 2